Citation Nr: 0609245	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-10 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial evaluation for service-
connected tinea pedis, evaluated as 10 percent disabling from 
February 6, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had 20 years and 22 days of active military 
service between September 1950 and March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had previously been denied 
service connection for hypertension in a rating decision 
dated in April 1975.  The RO's November 2001 rating decision 
denied service connection because newly received evidence was 
not considered material to the issue of service connection.  
The Board determined, in a July 2004 decision, that new and 
material evidence had been received sufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002).  The Board remanded 
the underlying claim of service connection in order to afford 
the veteran with a VA examination to obtain an opinion as to 
the etiology of his diagnosed hypertension.  

The RO's November 2001 rating decision also granted service 
connection for tinea pedis, and assigned a non-compensable 
rating, effective February 6, 2001.  By its July 2004 remand, 
the Board ordered an examination to determine the severity of 
the veteran's tinea pedis.  Based on that examination, the 
veteran's tinea pedis was subsequently reevaluated by the RO 
as 10 percent disabling, also with an effective date of 
February 6, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page, characterizing it as a claim for a higher 
initial evaluation of an original claim.  

The Court has also held that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 10 
percent evaluation would satisfy his appeal for a higher 
evaluation of his tinea pedis.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for tinea pedis remains open and is properly before 
the Board.  


FINDINGS OF FACT

1.  The veteran's hypertension is not related to his military 
service.

2.  The veteran's tinea pedis is evidenced by involvement of 
approximately five percent of the body with mild scaling and 
erythema, no blisters, exudation, or pustules, ulceration, or 
disfigurement, and has not required systemic therapy.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The criteria for a higher evaluation for tinea pedis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

The veteran's service medical records (SMRs) show he had a 
normal blood pressure reading of 124/58 on his call to active 
duty examination in November 1950.  His SMRs reflect normal 
blood pressure readings throughout his 20 years of service.  
There is no indication in his SMRs that he was ever treated 
for hypertension.  His retirement examination showed his 
blood pressure at the time was 110/88.  

The results of an April 1975 examination showed no 
hypertension.  Blood pressure readings on that examination 
were, in the right arm:  124/78, 114/78, and 124/80; and in 
the left arm:  120/76, 126/76, and 118/80.  

When he submitted his current claim of service connection for 
hypertension in January 2001, the veteran noted that during 
active duty he suffered periods of shortness of breath, 
feeling faint and lightheaded, which he attributed to fear of 
an explosion while handling ammunition.  He averred that he 
had no history of high blood pressure prior to his military 
service, and that his hypertension was diagnosed by a VA 
physician after retirement from military service.  

VA medical records begin in June 1983.  The first mention of 
hypertension is a treatment record dated in September 1983.  
The physicians' assistant (PA) who saw him noted that the 
veteran denied symptoms of hypertension.  Blood pressure was 
recorded as being 150/86.  The PA assessed that the veteran 
had mild hypertension, and prescribed a low-salt diet and 
medication.  Subsequent treatment records note ongoing 
treatment for hypertension, usually described as mild and 
controlled.  A March 1992 VA treatment record noted that the 
veteran had a seven-year history of hypertension.  A May 2001 
VA treatment record indicates that the veteran had a 20-year 
history of hypertension.  Taken together, this evidence tends 
to show that the veteran's hypertension began in the early to 
mid-1980s, 10 or more years after leaving military service.

As noted, the veteran was afforded a VA examination for 
hypertension, conducted in August 2004.  The veteran averred 
to the examiner that he was originally given prescription 
medication for high blood pressure in 1962, which he 
subsequently stopped taking.  He also said that he was not 
told at the time that he had high blood pressure.  The 
veteran told the examiner that he was first told he had high 
blood pressure in 1980, and was given medication beginning 
then.  The veteran reported what the examiner described as a 
strong family history of coronary artery disease and high 
blood pressure, including both parents and an older brother.  
The examiner noted that he had reviewed the veteran's claims 
for high blood pressure, including recent records showing a 
normal electrocardiogram in August 2004.  On examination, the 
examiner found the veteran's heart was normal, with no 
murmurs or clicks.  Blood pressure was 130/70.  

The examiner's impression was:  history of benign high blood 
pressure, but normotensive at present, with normal 
electrocardiogram, echocardiogram, and left ventricle 
function.  The examiner noted the veteran's strong family 
history of high blood pressure.  The examiner opined that the 
veteran's benign form of high blood pressure was not related 
to any injury or disease during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Certain chronic 
diseases, including hypertension, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

Here, there is some medical evidence suggesting a current 
disability.  However, there is no medical evidence of in-
service incurrence or aggravation of disease or injury, no 
evidence of a diagnosis of hypertension within the one-year 
presumptive period following military service, and no medical 
evidence of a nexus between any current disability and any 
in-service disease or injury.  The veteran himself told his 
August 2004 VA examiner that he was not diagnosed with 
hypertension until 1980.  Thus, the Board finds that the 
criteria for service connection are not met, and service 
connection must be denied.

The only evidence of record supportive of the veteran's claim 
that his hypertension is related to his military service 
consists of the lay statements of the veteran himself.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, or 
experience necessary to render competent medical opinion as 
to the etiology of his hypertension.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's hypertension is 
not traceable to disease or injury incurred in or aggravated 
during active military service.

II.  Tinea pedis

The veteran was seen in a VA podiatry clinic in May 2001, 
complaining of itching feet for the preceding four weeks.  
The veteran gave a history of recurrent athletes foot since 
the 1950s, which he had treated with over-the-counter 
antifungals with no relief.  On examination, the skin was 
warm and dry bilaterally, with interdigital macerations 1-4 
bilaterally, and scaling skin on the plantar surfaces 
bilaterally.  There was no hyperkeratosis, no open lesions, 
and no edema.  The examiner diagnosed chronic recurrent 
bilateral tinea pedis.  A followup visit the next month 
yielded essentially identical observations.  

The veteran was afforded a VA examination in September 2001.  
The veteran's feet were dry, and there were diffuse 
significant dry blisters over his feet consistent with 
chronic tinea pedis.  The examiner noted that, at the time, 
there were no acute findings regarding the veteran's skin.  
The examiner diagnosed chronic tinea pedis, which was 
described as extensive but inactive.

The record of a May 2002 VA podiatry appointment showed that 
the veteran had been using certain medications to treat his 
tinea pedis, which had resulted in a great improvement, with 
which the veteran was pleased.  On examination, the veteran's 
skin was warm and dry bilaterally, with no lesions, no 
macerations, no signs of tinea, and no edema.  The 
podiatrist's assessment was recurrent tinea pedis, resolved.  

The veteran was afforded another VA examination in September 
2004.  The examiner noted the veteran's history, including 
that his tinea pedis had been worsening, and was worse in the 
summer, when he develops blisters.  The veteran was said to 
use topical agents to treat his tinea pedis and control 
sometimes intense itching and burning sensation.  The veteran 
reported that he had never taken systemic medication for his 
tinea pedis.  In response to specific questions posed by the 
Board in its remand, the examiner noted that the veteran has 
tinea pedis, also known as dermatophytosis, and that the area 
of involvement was approximately five percent of the entire 
body.  The veteran had 70 percent involvement of the left 
plantar aspect, and 60 percent involvement of the right 
plantar aspect, as well as a little involvement affecting the 
sides of the feet.  The examiner found mild scaling of the 
feet, and mild erythema.  There were no blisters, and no 
exudation, pustules, disfigurement, or ulceration.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Accordingly, the Board has characterized 
this issue as a claim for a higher initial evaluation of an 
original award.  Analysis of this issue therefore requires 
consideration of the rating to be assigned effective from the 
effective date of the original award of service connection, 
which is February 6, 2001.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The new rating 
criteria are significantly different from those in effect 
prior to August 30, 2002.  Nonetheless, the Board will 
analyze the veteran's claim under both sets of criteria. 

The veteran's tinea pedis (dermatophytosis) has been rated 
utilizing Diagnostic Code 7813 under both the old and the new 
rating criteria.  Under the old criteria, dermatophytosis is 
to be rated as eczema under Diagnostic Code 7806--a non-
compensable rating is for application when there is slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is for 
application when there is exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is for application when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2002).  Here, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent evaluation.  
The veteran has reported itching over what the Board 
interprets as a fairly broad area, that is, both of his feet.  
A higher, 30 percent, evaluation is not warranted because 
there are no reports of exudation, extensive lesions, or any 
disfigurement.  While the veteran reports itching that has 
been described as sometimes intense, the evidence also shows 
that his tinea pedis and its symptoms are recurring, not 
constant.  The tinea pedis has, at times, even been described 
by examiners as resolved or inactive.  Thus, under the old 
criteria, the Board finds that an evaluation greater than the 
currently assigned 10 percent is not warranted.

Under the new criteria, a non-compensable evaluation is for 
application when there is less than five percent of the 
entire body, or less than five percent of exposed areas 
affected, and no more than topical therapy has been required 
during the past 12-month period.  A 10 percent evaluation is 
for application when there is at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas affected; 
or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is for application 
when there is 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2005).  

As noted, the areas affected include the feet, which the 
August 2004 examiner determined encompassed a total of five 
percent of the entire body.  There has been no systemic 
therapy for the veteran's tinea pedis.  Applying these facts 
to the new rating criteria, the Board finds that disability 
picture as regards his tinea pedis more nearly approximates 
the criteria required current 10 percent evaluation, and a 
higher evaluation is therefore not warranted.  

In sum, a higher evaluation for the veteran's tinea pedis is 
not warranted under either the old or the current criteria 
for evaluating the skin for any time since the original 
effective date of February 6, 2001.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2001 
for his hypertension claim, in August 2001 for his tinea 
pedis claim, both notifications having been given prior to 
the RO's initial decisions; and in follow-up notification 
dated in August 2004.  (Even if the notice required by the 
VCAA was not provided by the RO's initial notifications, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  Additionally, while 
the veteran was not put on notice regarding the way in which 
hypertension is rated (if service connected) or regarding the 
assignment of effective dates for any rating, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), 
neither the rating for hypertension nor the question of an 
effective date is before the Board.  Consequently, a remand 
to provide notice on these questions is not required.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  The RO's June 
2005 SSOC apprised the veteran of the changes in the criteria 
for evaluating the skin.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and post-service medical records, and secured multiple 
examinations in order to ascertain the etiology of his 
hypertension and the severity of his tinea pedis.  VA has no 
duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a higher initial evaluation for service-
connected tinea pedis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


